 



Exhibit 10.6
EXECUTION VERSION
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (the “Agreement”), dated and effective as of this
14th day of August, 2007, is made by IRIDEX CORPORATION, a Delaware corporation,
with its chief executive office located at 1212 Terra Bella Avenue, Mountain
View, California 94043 (hereinafter called “Debtor”), in favor of each of
American Medical Systems, Inc., a Delaware corporation (“AMS”), and Laserscope,
a California corporation (“Laserscope” and, together with AMS, the “Secured
Parties” and, each individually, a “Secured Party”), each with its chief
executive office located at 10700 Bren Road West, Minnetonka, Minnesota 55343.
RECITALS
     A. Debtor and the Secured Parties entered into that certain Settlement
Agreement, dated as of August 14, 2007 (as such may be amended, modified,
supplemented, or restated from time to time, the “Settlement Agreement”),
pursuant to which Debtor and the Secured Parties agreed (i) that the purchase
price under that certain Asset Purchase Agreement, dated as of November 30, 2006
(as such may be amended, modified, supplemented, or restated from time to time,
the “Purchase Agreement”) was increased by $1,150,000 (the “Adjustment Amount”),
and (ii) that the purchase price for the Product Inventory (as defined in that
certain Product Supply Agreement, dated as of January 16, 2007, entered into by
and between Debtor and Laserscope (the “Product Supply Agreement”)) to be
purchased by Debtor after the expiration of the termination of the Product
Supply Agreement (the “Final Product Inventory”) was to be determined in
accordance with an exhibit to the Settlement Agreement.
     B. Debtor and AMS entered into that certain Letter Agreement, dated as of
June 27, 2007, as amended on July 31, 2007, and as amended again on August 6,
2007 (as such may be further amended, modified, supplemented, or restated from
time to time, the “Letter Agreement”), pursuant to which Debtor and AMS agreed
to specific payment terms for all products sold to Debtor under the Product
Supply Agreement.
     C. As a condition precedent to entering into the Settlement Agreement, the
Secured Parties require Debtor to secure all of its current and future
obligations owed to any Secured Party arising from time to time, including but
not limited to the obligations to pay the Adjustment Amount and the purchase
price of the Final Product Inventory as well as any other obligations arising
under the Settlement Agreement, all obligations arising under the Letter
Agreement, and all obligations arising under any other document or instrument
executed in connection with the Settlement Agreement or the Letter Agreement, by
granting a security interest in all of Debtor’s assets to the Secured Parties
pursuant to the terms of this Agreement.
     D. Debtor has determined that the execution, delivery, and performance of
this Agreement are in its best business and pecuniary interest.
     THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     As used herein, the following terms shall have the meanings set forth in
this Section. Other terms defined herein shall have the meanings ascribed to
them herein. All capitalized terms used herein not specifically defined herein
shall have the meaning ascribed to them in the Settlement Agreement.
     “Accounts” shall have the meaning provided in Article 9.
     “Adjustment Amount” shall have the meaning set forth in the preamble
hereto.
     “Affiliate” shall mean, with respect to any Person, any Person that owns or
controls directly or indirectly such Person, any Person that controls or is
controlled by or is under common control with such Person, and each of such
Person’s senior executive officers, directors, and partners.
     “AMS” shall have the meaning set forth in the preamble hereto.
     “Article 9” shall mean Article 9 of the UCC.
     “Chattel Paper” shall have the meaning provided in Article 9 and shall
include, without limitation, all Electronic Chattel Paper and Tangible Chattel
Paper.
     “Collateral” shall mean all property in which a security interest is
granted hereunder.
     “Commercial Tort Claim” shall have the meaning provided in Article 9.
     “Controlled Property” shall mean property of every kind and description in
which Debtor has or may acquire any interest, now or hereafter at any time in
the possession or control of the Secured Parties for any reason and all
dividends and distributions on or other rights in connection with such property.
     “Copyrights” shall mean any and all copyright rights, copyright
applications, copyright registrations, and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held, including without limitation those set
forth on Exhibit A attached hereto and shall include all amendments, extensions,
renewals, and extensions of any of the foregoing.
     “Data Processing Records and Systems” shall mean all of Debtor’s now
existing or hereafter acquired electronic data processing and computer records,
software (including, without limitation, all “Software” as defined in
Article 9), systems, manuals, procedures, disks, tapes and all other storage
media and memory.
     “Debtor” shall have the meaning set forth in the preamble hereto.

2



--------------------------------------------------------------------------------



 



     “Default” shall mean any event which if it continued uncured would, with
notice or lapse of time or both, constitute an Event of Default.
     “Deposit Accounts” shall have the meaning provided in Article 9 and shall
include, without limitation, any demand, time, savings, passbook or similar
account maintained with a bank.
     “Document” shall have the meaning provided in Article 9.
     “Electronic Chattel Paper” shall have the meaning provided in Article 9.
     “Equipment” shall have the meaning provided in Article 9.
     “Event of Default” shall have the meaning specified in Article 5 hereof.
     “Final Product Inventory” shall have the meaning set forth in the preamble
hereto.
     “Fixtures” shall have the meaning provided in Article 9.
     “General Intangibles” shall have the meaning provided in Article 9 and
shall include, without limitation, all Payment Intangibles and all intellectual
property of Debtor including all Copyrights, Patents, Trademarks, any and all
trade secrets, any and all intellectual property rights in computer software and
computer software products, any and all design rights which may be available to
Debtor, any and all claims for damages by way of past, present, and future
infringement of any of the Debtor’s intellectual property rights, any and all
licenses or other rights to use any of the Copyrights, Patents, or Trademarks,
and any and all license fees and royalties arising from such use to the extent
permitted by such license or rights.
     “Goods” shall have the meaning provided in Article 9.
     “Instruments” shall have the meaning provided in Article 9.
     “Insurance Proceeds” shall mean all proceeds of any and all insurance
policies payable to Debtor with respect to any Collateral, or on behalf of any
Collateral, whether or not such policies are issued to or owned by Debtor.
     “Inventory” shall have the meaning provided in Article 9.
     “Investment” shall mean any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.
     “Investment Property” shall have the meaning provided in the UCC.
     “Laserscope” shall have the meaning set forth in the preamble hereto.
     “Letter Agreement” shall have the meaning set forth in the preamble hereto.
     “Letter of Credit Rights” shall have the meaning provided in Article 9.

3



--------------------------------------------------------------------------------



 



     “Obligations” shall mean each and every debt, liability and obligation of
every type and description which Debtor may now or at any time in the future owe
to any Secured Party, whether now existing or hereafter arising, direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, independent, joint, several or joint and several and
interest accrued on any of the foregoing, both before and after the filing of a
bankruptcy petition by or against Debtor, including but not limited to the
obligations to pay the Adjustment Amount and the purchase price of the Final
Product Inventory as well as any other obligation arising under the Settlement
Agreement, all obligations arising under the Letter Agreement, and all
obligations arising under any other document or instrument executed in
connection with the Settlement Agreement or the Letter Agreement.
     “Patents” shall mean all patents, patent applications, and like protections
including, without limitation, improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, including without
limitation the patents and patent applications set forth on Exhibit B attached
hereto and shall include all amendments, extensions, renewals, and extensions of
any of the foregoing.
     “Payment Intangibles” shall have the meaning provided in Article 9.
     “Permitted Investment” shall mean any of the following: (1) Investments
existing on the date of the Senior Loan Agreement and disclosed in writing to
Debtor; (2) (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having the highest rating obtainable from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., and (iii) certificates of
deposit maturing no more than one (l) year from the date of investment therein
issued by Senior Lender; (3) Investments of Subsidiaries in or to other
Subsidiaries or Debtor and Investments by Debtor in Subsidiaries not to exceed
$1,000,000 in the aggregate in any fiscal year; (4) Investments consisting of
travel advances and employee relocation loans and other employee loans and
advances in the ordinary course of business; (5) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of Debtor’s
business; (6) Investments consisting of accounts receivable of, notes receivable
of, or prepaid royalties and other credit extensions to, customers and suppliers
who are not Affiliates, in the ordinary course of business; (7) Investments made
pursuant to investment policy guidelines approved by Debtor’s board of
directors, provided a copy of such guidelines is provided to Senior Lender; and
(8) other Investments by Debtor which do not exceed $100,000 in the aggregate in
any fiscal year.
     “Person” shall mean any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
     “Proceeds” shall have the meaning provided in Article 9.

4



--------------------------------------------------------------------------------



 



     “Products” shall mean any goods now or hereafter manufactured, processed or
assembled with any of the Collateral.
     “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
     “Secured Parties” shall have the meaning set forth in the preamble hereto.
     “Senior Lender” shall mean Mid-Peninsula Bank, part of Greater Bay Bank
N.A., or any successor in interest or assignee thereto.
     “Senior Loan Agreement” shall mean that certain Business Loan and Security
Agreement, dated as of January 16, 2007, and that certain Export-Import Bank
Loan and Security Agreement, both entered into by and between the Senior Lender
and Debtor, as each may be amended, modified, supplemented, or restated from
time to time and shall include any successor senior loan agreement with a lender
that becomes the Senior Lender provided that Debtor applies additional funds
available to Debtor under any such successor loan agreement in accordance with
the terms of the Settlement Agreement.
     “Senior Loans” shall mean the loans made by the Senior Lender to Debtor
together with all other obligations owed by Debtor to the Senior Lender pursuant
to the terms of the Senior Loan Agreement.
     “Settlement Agreement” shall have the meaning set forth in the preamble
hereto.
     “Subordination Agreement” shall mean that certain Subordination Agreement,
dated as of August 14, 2007, entered into by and among the Senior Lender,
Debtor, and the Secured Parties, as such may be amended, modified, supplemented,
or restated from time to time.
     “Subsidiary” shall mean any corporation or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock of which by the
terms thereof ordinary voting power to elect the Board of Directors, managers or
trustees of the entity shall, at the time as of which any determination is being
made, be owned by Debtor, either directly or through an affiliate, and without
limiting the forgoing shall include either or Laserscope (UK) Ltd., a British
private limited company incorporated in England and Wales with registered number
02420543, and Laserscope France, S.A., a French societe anonyme.
     “Supporting Obligations” shall have the meaning provided in Article 9.
     “Tangible Chattel Paper” shall have the meaning provided in Article 9.
     “Trademarks” shall mean any trademark and service mark rights, whether
registered or not, applications to register and registration of the same and
like protections, and the entire goodwill of the business of Debtor connected
with and symbolized by such trademarks, including without limitation these set
forth on Exhibit C attached hereto and shall include all amendments, extensions,
renewals, and extensions of any of the foregoing.
     “UCC” shall mean the Uniform Commercial Code as enacted in the State of
Minnesota, as amended from time to time.

5



--------------------------------------------------------------------------------



 



ARTICLE 2
SECURITY INTERESTS
     As security for the payment of the Obligations and subject to the terms of
the Subordination Agreement, Debtor hereby grants to the Secured Parties for
their benefit a security interest in all of Debtor’s now owned or hereafter
acquired or arising:
Accounts;
Chattel Paper;
Commercial Tort Claims, if any, described on Exhibit D attached hereto and
incorporated herein by reference;
Controlled Property;
Deposit Accounts;
Documents;
Equipment and Fixtures;
General Intangibles;
Instruments;
Inventory;
Investment Property;
Letter of Credit Rights;
Proceeds (whether cash or non-cash Proceeds, including Insurance Proceeds and
non-cash Proceeds of all types);
Products of all the foregoing; and
Supporting Obligations.
               Unless otherwise provided for in the Subordination Agreement,
such liens and security interests shall be senior and prior to all liens except
those liens granted by Debtor to the Senior Lender pursuant to the Senior Loan
Agreement.
ARTICLE 3
REPRESENTATIONS AND COVENANTS OF DEBTOR
     Debtor represents, warrants and covenants that:
3.1 Authorization. The execution and performance of this Agreement have been
duly authorized by all necessary action and do not and will not: (a) require any
consent or approval of the stockholders or members of any entity, or the consent
of any governmental entity; or (b) violate any provision of any indenture,
contract, agreement or instrument to which it is a party or by which it is
bound.
3.2 Title to Collateral. Debtor has good and marketable title to all of the
Collateral and none of the Collateral is subject to any security interest except
for the security interest created pursuant to this Agreement, any security
interests in favor of the Senior Lender pursuant to the terms of the Senior Loan
Agreement, or other security interests permitted by the Senior Loan Agreement
existing as of the date hereof (such other security interests being “Permitted
Liens”).

6



--------------------------------------------------------------------------------



 



3.3 Disposition or Encumbrance of Collateral. Subject to the terms of the Senior
Loan Agreement and the Subordination Agreement, Debtor will not encumber, sell
or otherwise transfer or dispose of (collectively, a “Transfer”) the Collateral
without the prior written consent of the Secured Parties except for
(i) Transfers of Inventory in the ordinary course of business; (ii) Transfers of
non-exclusive licenses or exclusive licenses related to distributorship
agreements limited to a geographic range or field of use and similar
arrangements for the use of the property of Debtor or its Subsidiaries in the
ordinary course of business; (iii) Transfers of worn-out or obsolete Equipment;
or (iv) Transfers constituting Permitted Investments.
3.4 Validity of Accounts. Debtor warrants that all Collateral consisting of
Accounts, Chattel Paper and Instruments included in Debtor’s schedules,
financial statements or books and records are bona fide existing obligations
created by the sale and actual delivery of Inventory or the rendition of
services to customers in the ordinary course of business, which Debtor then owns
free and clear of any security interest other than the security interest created
by this Agreement, the security interests in favor of the Senior Lender pursuant
to the terms of the Senior Loan Agreement, or other Permitted Liens and which
are then unconditionally owing to Debtor without defenses, offset or
counterclaim except those arising in the ordinary course of business.
3.5 Maintenance of Tangible Collateral. Debtor will maintain the tangible
Collateral in good condition and repair. At the time of attachment and
perfection of the security interest granted pursuant hereto and thereafter, all
tangible Collateral will be located and will be maintained by Debtor only at the
locations set forth on Exhibit D hereto and such other locations of which the
Secured Parties are given written notice. Debtor hereby authorizes the Secured
Parties to file the financing statement in the form set forth in Exhibit E.
3.6 Notation on Chattel Paper. For purposes of the security interest granted
pursuant to this Agreement, Secured Parties have been granted a direct security
interest in all Chattel Paper constituting part of the Collateral and such
Chattel Paper is not claimed merely as Proceeds of Inventory. Upon the Secured
Parties’ request and if there are no Senior Loans outstanding and all
commitments of the Senior Lender under the Senior Loan Agreement have been
terminated, Debtor will deliver to the Secured Parties the original of all
Chattel Paper Debtor will not execute any copies of such Chattel Paper
constituting part of the Collateral other than those which are clearly marked as
a copy. Upon receipt of such Chattel Paper, Secured Parties may stamp any such
Chattel Paper with a legend reflecting the Secured Parties’ security interest
therein.
3.7 Deposit Accounts. Debtor, for purposes of the security interest granted
pursuant to this Agreement, has granted to the Secured Parties a direct security
interest in all Deposit Accounts constituting part of the Collateral and such
accounts are not claimed merely as Proceeds of other Collateral.
3.8 Protection of Collateral. All expenses of protecting, storing, warehousing,
insuring, handling and shipping of the Collateral, all costs of keeping the
Collateral free of any liens, encumbrances and security interests prohibited by
this Agreement and of removing the same if they should arise, and any and all
excise, property, sales and use taxes imposed by any state,

7



--------------------------------------------------------------------------------



 



federal or local authority on any of the Collateral or in respect of the sale
thereof, shall be borne and paid by Debtor and if Debtor fails to promptly pay
any thereof when due, subject to the rights of the Senior Lender, the Secured
Parties may, at their option, but shall not be required to pay the same
whereupon the same shall constitute Obligations and shall bear interest at the
highest rate of interest permitted by the internal laws of the State of
Minnesota (the “Interest Rate”) and shall be secured by the security interest
granted hereunder.
3.9 Insurance. Debtor will procure and maintain, or cause to be procured and
maintained, insurance issued by responsible insurance companies insuring the
Collateral against damage and loss by theft, fire, collision (in the case of
motor vehicles), and such other risks as are usually carried by owners of
similar properties or as may be requested by the Secured Parties in an amount
required under the terms of the Senior Loan Agreement or if the Senior Loan
Agreement is no longer in place, then in an amount sufficient to avoid the
application of any co-insurance provisions and in an amount reasonably
satisfactory to the Secured Parties. All such insurance shall contain an
agreement by the insurer to provide the Secured Parties with 20 days’ prior
notice of cancellation and an agreement that the interest of the Secured Parties
shall not be impaired or invalidated by any act or neglect of Debtor nor by the
occupation of the premises wherein such Collateral is located for purposes more
hazardous than are permitted by said policy. Debtor will maintain, with
financially sound and reputable insurers, insurance with respect to its
properties and business against such casualties and contingencies of such types
(which may include, without limitation, public and product liability, larceny,
embezzlement, business interruption or other criminal misappropriation
insurance) and in such amounts as may from time to time be required under the
terms of the Senior Loan Agreement or if the Senior Loan Agreement is no longer
in place, by the Secured Parties. Debtor will deliver evidence of such insurance
and the policies of insurance or copies thereof to the Secured Parties upon
request.
3.10 Compliance with Law. Debtor will not use the Collateral, or knowingly
permit the Collateral to be used, for any unlawful purpose or in violation of
any federal, state or municipal law.
3.11 Books and Records; Access.
     (a) Debtor will permit the Secured Parties and their representatives to
examine Debtor’s books and records (including Data Processing Records and
Systems) with respect to the Collateral and make extracts therefrom and copies
thereof at any reasonable time and from time to time. Debtor will furnish to the
Secured Parties any and all financial reports provided by Debtor to Senior
Lender within two (2) business days of providing such reports to Senior Lender
and shall provide such additional information and reports to the Secured Parties
and their representatives regarding the Collateral as the Secured Parties and
their representatives may from time to time reasonably request. Debtor will also
permit the Secured Parties and their representatives to inspect the Collateral
at any time and from time to time as the Secured Parties and their
representatives may request.
     (b) Subject and without prejudice to the rights of the Senior Lender, the
Secured Parties shall have authority, at any time, to place, or require Debtor
to place,

8



--------------------------------------------------------------------------------



 



upon Debtor’s books and records relating to Accounts, Chattel Paper and other
rights to payment covered by the security interest granted hereby a notation or
legend stating that such Accounts, Chattel Paper and other rights to payment are
subject to the Secured Parties’ security interest and the Senior Lender’s senior
and prior lien and security interest.
3.12 Notice of Default. Immediately upon any officer of Debtor becoming aware of
the existence of any Default or Event of Default, Debtor will give notice to the
Secured Parties with a copy thereof to the Senior Lender that such Default or
Event of Default exists, stating the nature thereof, the period of existence
thereof, and what action Debtor proposes to take with respect thereto.
3.13 Additional Documentation. Debtor will execute, from time to time, and
authorizes the Secured Parties to execute from time to time as Debtor’s
attorney-in-fact, such financing statements, assignments, and other documents
covering the Collateral, including Proceeds, as the Secured Parties may
reasonably request in order to create, evidence, perfect, maintain or continue
its security interest in the Collateral (including additional Collateral
acquired by Debtor after the date hereof), which security interests shall be
subordinate and junior to the security interests in favor of the Senior Lender,
and Debtor will pay the cost of filing the same in all public offices in which
the Secured Parties may deem filing to be appropriate and will notify the
Secured Parties with a copy thereof to the Senior Lender promptly upon acquiring
any additional Collateral that may require an additional filing. After the date
that there are no Senior Loans outstanding and all commitments of Senior Lender
have been terminated, Debtor will deliver to the Secured Parties all Debtor’s
Documents, Chattel Paper and Instruments constituting part of the Collateral
upon the request of the Secured Parties.
3.14 Chief Executive Office; State of Organization. The location of the chief
executive office of Debtor is located in the State set forth in the preamble
hereto and will not be changed from such state without 30 days’ prior written
notice to the Secured Parties. Debtor warrants that its books and records
concerning Accounts and Chattel Paper constituting part of the Collateral are
located at its chief executive office. Debtor’s State of organization is the
State set forth in the preamble hereto and such State has been its State of
organization since the date of Debtor’s organization. Debtor will not change its
State of organization from such State without 30 days’ prior written notice to
the Secured Parties, and Debtor has delivered to the Secured Parties
acknowledgment copies of financing statements filed where appropriate to
continue the perfection of the Secured Parties’ security interest therein
subject to the senior and prior lien and security interest granted by Debtor to
the Senior Lender.
3.15 Name of Debtor. Debtor’s exact legal name and type of legal entity is as
set forth in the preamble hereto. Debtor has not used any other name within the
past five years except those described on Exhibit D attached hereto. Neither
Debtor nor, to Debtor’s knowledge, any predecessor in title to any of the
Collateral has executed any financing statements or security agreements
presently effective as to the Collateral except those described on Exhibit D
attached hereto.
3.16 Disputes; etc. Debtor shall give the Secured Parties copies of notices that
it is required to give to the Senior Lender with respect to disputes and returns
with respect to Inventory.

9



--------------------------------------------------------------------------------



 



After the occurrence and during the continuance of an Event of Default but
subject to the rights of the Senior Lender and subject to the terms of the
Subordination Agreement, Secured Parties may at all times settle or adjust such
disputes and claims directly with the customers for amounts and upon terms which
the Secured Parties consider commercially reasonable. No discount, credit or
allowance shall be granted by Debtor to any customer except as provided in the
Senior Loan Agreement and with the Secured Parties’ prior written consent other
than discounts, credits, allowances, adjustments and returns made or granted by
Debtor in the ordinary course of business.
3.17 Power of Attorney. Debtor appoints the Secured Parties, or any other person
whom the Secured Parties may from time to time designate, as Debtor’s attorney
with power, and subject to the rights of the Senior Lender and the terms of the
Subordination Agreement, to: (a) endorse Debtor’s name on any checks, notes,
acceptances, drafts or other forms of payment or security evidencing or relating
to any Collateral that may come into the Secured Parties’ possession; (b) sign
Debtor’s name on any invoice or bill of lading relating to any Collateral, on
drafts against customers, on schedules and confirmatory assignments of Accounts,
Chattel Paper, Documents or other Collateral, on notices of assignment,
financing statements under the UCC and other public records, on verifications of
accounts and on notices to customers; (c) notify the post office authorities to
change the address for delivery of Debtor’s mail to an address designated by the
Secured Parties; (d) receive and open all mail addressed to Debtor; (e) send
requests for verification of Accounts, Chattel Paper, Instruments or other
Collateral to customers; and (f) do all things necessary to carry out this
Agreement; provided, however, that so long as no Event of Default has occurred
and is continuing, Secured Parties shall not exercise the powers granted
pursuant to clauses (a) to (f) above. Debtor ratifies and approves all acts of
the attorney taken within the scope of the authority granted. Neither Secured
Parties nor their attorneys will be liable to Debtor for any acts of commission
or omission nor for any error in judgment or mistake of fact or law, except for
its willful misconduct or gross negligence. This power, being coupled with an
interest, is irrevocable so long as any Obligation (other than inchoate
indemnity obligations) remains unpaid. Debtor waives presentment and protest of
all instruments and notice thereof, notice of default and dishonor and all other
notices to which Debtor may otherwise be entitled.
3.18 Patents and Trademarks; Etc. Debtor agrees with the Secured Parties that,
until the security interest granted by this Agreement has been terminated in
accordance with the terms hereof and at all times subject to the rights of the
Senior Lender and the terms of the Senior Loan Agreement:
     (a) Debtor will perform all acts and execute all documents including,
without limitation, grants of security interest, in form suitable for filing
with the United States Patent and Trademark Office (or any similar office or
agency in any other country or any political subdivision thereof), reasonably
requested by the Secured Parties at any time to evidence, perfect, maintain,
record and enforce the Secured Parties’ interest in the Collateral comprised of
patents, patent applications, trademarks or service marks, or of any
applications therefore or otherwise in furtherance of the provisions of this
Agreement;

10



--------------------------------------------------------------------------------



 



     (b) Except to the extent that the Secured Parties shall consent in writing,
Debtor (either itself or through licensees) will, unless Debtor shall reasonably
determine that a trademark (or the use of a trademark in connection with a
particular class of goods or products) is not of material economic value to
Debtor, (i) continue to use each trademark on each and every trademark class of
goods in order to maintain each trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under each trademark, (iii) employ each trademark with the
appropriate notice of application or registration to the extent required by
applicable law to maintain such trademark, (iv) not use any trademark except for
the uses for which registration or application for registration of such
trademark has been made, unless such use is otherwise lawful, and (v) not (and
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any trademark may become invalidated;
     (c) Except to the extent that the Secured Parties shall consent in writing,
Debtor will not, unless Debtor shall reasonably determine that a patent is not
of material economic value to Debtor, do any act, or not to do any act, whereby
any patent may become abandoned or dedicated;
     (d) Unless Debtor shall reasonably determines that a patent, patent
application, trademark or trademark application is not of material economic
value to Debtor, Debtor shall notify the Secured Parties immediately if it
knows, or has reason to know, of any reason that any patent, patent application,
trademark or trademark application may become abandoned or dedicated, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, or any similar office or agency
in any other country or any political subdivision thereof, or any court)
regarding Debtor’s ownership of any patent or trademark, its rights to register
the same, or to keep and maintain the same;
     (e) If Debtor, either itself or through any agent, employee, licensee or
designee, shall file a patent application or trademark application for the
registration of any patent or trademark with the United States Patent and
Trademark Office, or any similar office or agency in any other country or any
political subdivision thereof, Debtor shall promptly inform the Secured Parties,
and, upon request of the Secured Parties, shall promptly execute and deliver any
and all agreements, instruments, documents and papers as the Secured Parties may
reasonably request to evidence the Secured Parties’ security interest in such
patent or trademark and the goodwill and general intangibles of Debtor relating
thereto or represented thereby;
     (f) Unless Debtor shall reasonably determine that a patent application or
trademark application is not of material economic value to Debtor, Debtor will
take all necessary steps, including, without limitation, in any proceeding
before the United States Patent and Trademark Office, or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each patent application and trademark application (and to obtain the
relevant registration) and to

11



--------------------------------------------------------------------------------



 



maintain each registration of the patents and trademarks including, without
limitation, filing of applications for renewal, payment of fees and filing of
affidavits of use;
     (g) Unless Debtor shall reasonably determine that a patent or trademark is
not of material economic value to Debtor, Debtor shall promptly notify the
Secured Parties if any patent or trademark is infringed, misappropriated or
diluted by a third party and either shall promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, or take such other actions as Debtor
shall reasonably deem appropriate under the circumstances to protect such patent
or trademark; and
     (h) Debtor agrees that it will not enter into any agreement (for example, a
license agreement) that conflicts with Debtor’s obligations under this
Agreement.
3.19 Copyrights. Debtor agrees with the Secured Parties that, until the security
interest granted by this Agreement has been terminated in accordance with the
terms hereof and at all times subject to the rights of the Senior Lender and the
terms of the Senior Loan Agreement:
     (a) Debtor will perform all acts and execute all documents including,
without limitation, grants of security interest, in form suitable for filing
with the United States Copyright Office (or any similar office or agency in any
other country or any political subdivision thereof), reasonably requested by the
Secured Parties at any time to evidence, perfect, maintain, record and enforce
the Secured Parties’ interest in the Collateral comprised of Copyrights or
otherwise in furtherance of the provisions of this Agreement;
     (b) Except to the extent that the Secured Parties shall consent in writing,
Debtor (either itself or through licensees) will, unless Debtor shall reasonably
determine that a Copyright is not of material economic value to Debtor, publish
the materials for which a Copyright has been obtained (the “Works”) with any
notice of copyright registration required by applicable law to preserve the
Copyright;
     (c) Unless Debtor shall reasonably determine that a Copyright is not of
material economic value to Debtor, Debtor shall notify the Secured Parties
immediately if it knows, or has reason to know, of any reason that any
application or registration relating to any Copyright may become abandoned or
dedicated or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Copyright Office, any similar office or agency
in any other country or any political subdivision thereof or any court)
regarding Debtor’s ownership of any Copyright, its right to register the same,
or to keep and maintain the same;
     (d) If Debtor, either itself or through any agent, employee, licensee or
designee, shall file an application for the registration of any Copyright with
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, Debtor shall promptly inform the
Secured Parties, and, upon request of the Secured Parties, execute and deliver
any and all agreements,

12



--------------------------------------------------------------------------------



 



instruments, documents and papers as the Secured Parties may request to evidence
the Secured Parties’ security interest in such Copyright and the Works relating
thereto or represented thereby;
     (e) Unless Debtor shall reasonably determine that a Copyright is not of
material economic value to Debtor, Debtor will take all commercially reasonable
steps, including, without limitation, in any proceeding before the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
Copyrights;
     (f) In the event that any Copyright is infringed by a third party, Debtor
shall promptly notify the Secured Parties and shall, unless Debtor shall
reasonably determine that such Copyright is not of material economic value to
Debtor, promptly sue to recover any and all damages or take such other actions
as Debtor shall reasonably deem appropriate under the circumstances to protect
such Copyright; and
     (g) Debtor agrees that it will not enter into any agreement (for example, a
license agreement) that conflicts with Debtor’s obligations under this
Agreement.
3.20 Control. After the date that there are no Senior Loans outstanding and all
commitments of the Senior Lender have been terminated, Debtor will cooperate
with the Secured Parties in obtaining control with respect to Collateral
consisting of the Deposit Accounts, Investment Property, Letter of Credit
Rights, and Electronic Chattel Paper.
3.21 Further Acts. Where Collateral with a book value in excess of $100,000 is
in the possession of a third party in the United States, Debtor will join with
the Secured Parties in notifying such third party of the Senior Lender’s and
Secured Parties’ security interests and in using commercially reasonable efforts
to obtain an acknowledgment from such third party that it is holding such
Collateral for the benefit of the Senior Lender and the Secured Parties.
3.22 Collection of Accounts. Debtor shall continue to collect, at its own
expense, all amounts due or to become due to Debtor under the Accounts
constituting part of the Collateral and all other Collateral.
ARTICLE 4
INSURANCE
     Subject to the terms of the Senior Loan Agreement and the Subordination
Agreement, after the occurrence and during the continuance of an Event of
Default, the Secured Parties may (but need not) in its own name or in Debtor’s
name execute and deliver proofs of claim, receive such monies, and settle or
litigate any claim against the issuer of any such policy and Debtor directs the
issuer to pay any such monies directly to the Secured Parties and the Secured
Parties, at their sole discretion and regardless of whether the Secured Parties
exercise their right to collect Insurance Proceeds under this sentence, may
apply any Insurance Proceeds to the payment of the Obligations, whether due or
not, in such order and manner as the Secured Parties may elect or may permit
Debtor to use such Insurance Proceeds for the replacement, restoration or repair
of the Collateral.

13



--------------------------------------------------------------------------------



 



ARTICLE 5
EVENTS OF DEFAULT
     The occurrence of any one or more of the following events shall constitute
an event of default under this Agreement (each, an “Event of Default”):
     (a) Debtor shall fail to make when due, whether by acceleration or
otherwise, the payment of any amount required to be made by Debtor to any
Secured Party under the Settlement Agreement, the Letter Agreement, this
Agreement, or any other agreement entered into by Debtor and any Secured Party;
or
     (b) Any representation or warranty made or deemed to have been made by or
on behalf of Debtor in the Settlement Agreement, the Letter Agreement, this
Agreement, or any other agreement entered into by Debtor and any Secured Party,
or in any certificate, statement, report or other writing furnished by or on
behalf of Debtor to the Secured Parties in connection therewith shall prove to
have been false or misleading in any material respect on the date as of which
the facts set forth are stated or certified or deemed to have been stated or
certified; or
     (c) Debtor shall fail to comply with any agreement, covenant, condition,
provision or term contained in the Settlement Agreement, the Letter Agreement,
this Agreement, or any other agreement that Debtor has or will enter into with
any Secured Party and such failure shall continue for 30 days after receipt of
written notice from the Secured Parties; or
     (d) Debtor shall admit in writing its inability to pay its debts as they
mature (provided that a filing with the Securities and Exchange Commission
regarding the containing risk factors or noting the need for additional
financing or similar statements shall not be deemed an admission of an inability
to pay debts as they mature) or shall apply for, shall consent to, or shall
acquiesce in the appointment of a custodian, trustee or receiver of Debtor, or
for a substantial part of the property of Debtor or, in the absence of such
application, consent or acquiescence, a custodian, trustee or receiver shall be
appointed for Debtor, or for a substantial part of the property of Debtor and
shall not be discharged within sixty (60) days; or
     (e) Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against Debtor
and, if so instituted, shall have been consented to or acquiesced in by Debtor,
or shall remain undismissed for sixty (60) days, or an order for relief shall
have been entered against Debtor, or Debtor shall take any company action to
approve institution of, or shall have acquiesced in, such a proceeding; or
     (f) Any dissolution or liquidation proceeding shall be instituted by or
against Debtor and, if so instituted, shall remain for sixty (60) days
undismissed, or Debtor shall take any company action to approve institution of,
or acquiescence in, such a proceeding; or

14



--------------------------------------------------------------------------------



 



     (g) The occurrence of any Event of Default under the terms of the Senior
Loan Agreement or any other agreement between the Senior Lender and Debtor,
which is not cured by Debtor within the applicable cure period or waived by the
Senior Lender within thirty (30) business days.
ARTICLE 6
RIGHTS AND REMEDIES ON DEFAULT
     Upon the occurrence of an Event of Default, and at any time thereafter
until such Event of Default is cured to the satisfaction of the Secured Parties
but subject to the rights of the Senior Lender and subject to the terms of the
Subordination Agreement, Secured Parties may exercise any one or more of the
following rights and remedies:
6.1 Acceleration of Obligations. Declare any and all Obligations to be
immediately due and payable, and the same shall thereupon become immediately due
and payable without further notice or demand.
6.2 Right of Offset. Offset any deposits, including unmatured time deposits,
then maintained by Debtor with the Secured Parties, whether or not then due,
against any indebtedness then owed by Debtor to the Secured Parties whether or
not then due.
6.3 Deal with Collateral. In the name of Debtor or otherwise, demand, collect,
receive and give receipt for, compound, compromise, settle and give acquittance
for and prosecute and discontinue any suits or proceedings in respect of any or
all of the Collateral.
6.4 Realize on Collateral. Take any action which the Secured Parties may deem
reasonably necessary or desirable in order to realize on the Collateral,
including, without limitation, the power to perform any contract, to endorse in
the name of Debtor any checks, drafts, notes, or other instruments or documents
received in payment of or on account of the Collateral; comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral; sell the Collateral
without giving any warranties as to the Collateral; specifically disclaim any
warranties of title or the like and this procedure will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.
6.5 Access to Property. Enter upon and into and take possession of all or such
part or parts of the properties of Debtor, including lands, plants, buildings,
machinery, equipment, Data Processing Records and Systems and other property as
may be necessary or appropriate in the reasonable judgment of the Secured
Parties, to permit or enable the Secured Parties to store, lease, sell or
otherwise dispose of or collect all or any part of the Collateral, and use and
operate said properties for such purposes and for such length of time as the
Secured Parties may reasonably deem necessary or appropriate for said purposes
without the payment of any compensation to Debtor therefor. Debtor shall provide
the Secured Parties with all information and assistance requested by the Secured
Parties to facilitate the storage, leasing, sale or other disposition or
collection of the Collateral after an Event of Default has occurred and is
continuing.

15



--------------------------------------------------------------------------------



 



6.6 Other Rights. Exercise any and all other rights and remedies available to it
by law or by agreement, including rights and remedies under the UCC as adopted
in the relevant jurisdiction or any other applicable law, and, in connection
therewith, the Secured Parties may require Debtor to assemble the Collateral and
make it available to the Secured Parties at a place to be designated by the
Secured Parties, and any notice of intended disposition of any of the Collateral
required by law shall be deemed reasonable if such notice is mailed or delivered
to Debtor at its address as shown on the Secured Parties’ records at least ten
(10) days before the date of such disposition.
6.7 Application of Proceeds. All proceeds of Collateral shall be applied in
accordance with (i) the order set forth in the Subordination Agreement and
(ii) Section 9-608 of the Minnesota Uniform Commercial Code, and such proceeds
applied toward the Obligations shall be applied in such order as the Secured
Parties may elect.
6.8 Patents and Trademarks. Upon the occurrence and during the continuance of an
Event of Default:
     (a) Secured Parties may, at any time and from time to time, upon thirty
(30) days’ prior notice to Debtor, license or, to the extent permitted by an
applicable license, sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any Patent or Trademark,
throughout the world for such term or terms, on such conditions, and in such
manner, as the Secured Parties shall in their sole discretion determine;
     (b) Secured Parties may (without assuming any obligations or liability
thereunder), at any time, enforce (and shall have the exclusive right to
enforce) against any licensor, licensee or sublicensee all rights and remedies
of Debtor in, to and under any one or more license or other agreements with
respect to any Patent or Trademark and take or refrain from taking any action
under any such license or other agreement, and Debtor hereby releases the
Secured Parties from, and agrees to hold the Secured Parties free and harmless
from and against, any claims arising out of, any action taken or omitted to be
taken with respect to any such license or agreement;
     (c) Any and all payments received by the Secured Parties under or in
respect of any Patent or Trademark (whether from Debtor or otherwise), or
received by the Secured Parties by virtue of the exercise of the license granted
to the Secured Parties by subsection (g) below, shall be applied to the
Obligations in accordance with Section 6.7 hereof;
     (d) Secured Parties may exercise in respect of the Patents and Trademarks,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC;
     (e) In order to implement the sale, lease, assignment, license, sublicense
or other disposition of any of the Patents and Trademarks pursuant to this
Section 6.8, Secured Parties may, at any time, execute and deliver on behalf of
Debtor one or more instruments of assignment of the Patents and Trademarks (or
any application or

16



--------------------------------------------------------------------------------



 



registration thereof), in form suitable for filing, recording or registration in
any country or any political subdivision thereof. Debtor agrees to pay when due
all reasonable costs incurred in any such transfer of the Patents and
Trademarks, including any taxes, fees and reasonable attorneys’ fees;
     (f) In the event of any sale, lease, assignment, license, sublicense or
other disposition of any of the Patents or Trademarks pursuant to this Section,
Debtor shall supply to the Secured Parties or their designees its know-how and
expertise relating to the manufacture and sale of the products relating to any
Patent or Trademark subject to such disposition, and its customer lists and
other records relating to such Patents or Trademarks and to the distribution of
said products; and
     (g) For the purpose of enabling the Secured Parties to exercise rights and
remedies under this Agreement at such time as the Secured Parties shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, Debtor hereby grants to the Secured Parties, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to Debtor) to use, license or sublicense at such time any Patent or
Trademark, now owned or hereafter acquired by Debtor, and wherever the same may
be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
and automatic machinery software and programs used for the compilation or
printout thereof.
6.9 Copyrights. Upon the occurrence and during the continuance of an Event of
Default:
     (a) Secured Parties may, at any time and from time to time, upon thirty
(30) days’ prior notice to Debtor, license or, to the extent permitted by an
applicable license, sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any Copyright, for such term or
terms, on such conditions, and in such manner, as the Secured Parties shall in
their sole discretion determine;
     (b) Secured Parties may (without assuming any obligations or liability
thereunder), at any time, enforce (and shall have the exclusive right to
enforce) against any licensor, licensee or sublicensee all rights and remedies
of Debtor in, to and under any one or more license or other agreements with
respect to any Copyright and take or refrain from taking any action under any
such license or other agreement and Debtor hereby releases the Secured Parties
from, and agrees to hold the Secured Parties free and harmless from and against,
any claims arising out of, any action taken or omitted to be taken with respect
to any such license or agreement;
     (c) Any and all payments received by the Secured Parties under or in
respect of any Copyright (whether from Debtor or otherwise), or received by the
Secured Parties by virtue of the exercise of the license granted to the Secured
Parties by subsection (f) below, shall be applied to the Obligations in
accordance with Section 6.7;

17



--------------------------------------------------------------------------------



 



     (d) Secured Parties may exercise in respect of the Copyrights, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party on default under the UCC;
     (e) In order to implement the sale, lease, assignment, license, sublicense
or other disposition of any of the Copyrights pursuant to this Section 6.9, the
Secured Parties may, at any time, execute and deliver on behalf of Debtor one or
more instruments of assignment of the Copyrights (or any application or
registration thereof), in form suitable for filing, recording or registration in
the Copyright Office or any country where the relevant Copyright is of material
economic value to Debtor. Debtor agrees to pay when due all reasonable costs
incurred in any such transfer of the Copyrights, including any taxes, fees and
reasonable attorneys’ fees; and
     (f) For the purpose of enabling the Secured Parties to exercise rights and
remedies under this Agreement at such time as the Secured Parties shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, Debtor hereby grants to the Secured Parties an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to Debtor) to use, license or sublicense any Copyright, now owned
or hereafter acquired by Debtor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer and automatic
machinery software and programs used for the compilation or printout thereof.
ARTICLE 7
MISCELLANEOUS
7.1 No Liability on Collateral. Secured Parties do not in any way assume any of
Debtor’s obligations under any of the Collateral. Subject to the terms of the
Subordination Agreement, Debtor hereby agrees to indemnify the Secured Parties
against all liability arising in connection with or on account of any of the
Collateral, except for any such liabilities arising on account of the Secured
Parties’ negligence or willful misconduct.
7.2 No Waiver. Secured Parties shall not be deemed to have waived any of their
rights hereunder or under any other agreement, instrument or paper signed by
Debtor unless such waiver be in writing and signed by the Secured Parties. No
delay or omission on the part of the Secured Parties in exercising any right
shall operate as a waiver of such right or any other right. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion.
7.3 Remedies Cumulative. All rights and remedies of the Secured Parties shall be
cumulative, and subject to the terms of the Subordination Agreement may be
exercised singularly or concurrently, at their option, and the exercise or
enforcement of any one such right or remedy shall not bar or be a condition to
the exercise or enforcement of any other.
7.4 Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS
AGREEMENT, SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE

18



--------------------------------------------------------------------------------



 



STATE OF MINNESOTA, except to the extent that the perfection of the security
interest hereunder, or the enforcement of any remedies hereunder, with respect
to any particular Collateral shall be governed by the laws of a jurisdiction
other than the State of Minnesota.
7.5 Expenses. Following an Event of Default, and subject to the terms of the
Subordination Agreement, Debtor agrees to pay the reasonable attorneys’ fees and
legal expenses incurred by the Secured Parties in the exercise of any right or
remedy available to it under this Agreement, whether or not suit is commenced,
including, without limitation, attorneys’ fees and legal expenses incurred in
connection with any appeal of a lower court’s order or judgment.
7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of Debtor and the Secured Parties.
7.7 Recitals. The above Recitals are true and correct as of the date hereof and
constitute a part of this Agreement.
7.8 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
7.9 No Obligation to Pursue Others. Secured Parties have no obligation to
attempt to satisfy the Obligations by collecting them from any other person
liable for them and the Secured Parties may release, modify or waive any
Collateral provided by any other person to secure any of the Obligations, all
without affecting the Secured Parties’ rights against Debtor. Debtor waives any
right it may have to require the Secured Parties to pursue any third person for
any of the Obligations.
[Signature page to follow]

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Security Agreement as of
the date and year first above written.

                  IRIDEX CORPORATION,         a Delaware corporation    
 
           
 
  By:
Name:  /s/ Barry G. Caldwell
 
Barry G. Caldwell    
 
  Its: President & CEO    

[SIGNATURE PAGE TO SECURITY AGREEMENT]

20



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT A
LIST OF COPYRIGHTS AND COPYRIGHT APPLICATIONS
NONE.

A-11



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT B
LIST OF ISSUED PATENTS AND PATENT APPLICATIONS
[SEE ATTACHED]

B-11



--------------------------------------------------------------------------------



 



Exhibit B
IRIDEX Corporation
U.S. Patent List

                          Patent Title   Date Issued     Patent No.   Holder
1.
  Optical Fiber with Electrical Encoding (Fiber Optic Encoding)   2/4/92    
5,085,492     IRIDEX Corporation
 
                   
2.
  Technique for Coupling Laser Diode to Optical Fiber (Laser Diode Coupling)  
2/18/92     5,088,803     IRIDEX Corporation
 
                   
3.
  Contact Probe for Laser Cyclophotocoagulation (G-Probe)   12/13/94    
5,372,595     IRIDEX Corporation
Georgetown University
 
                   
4.
  Passively Stabilized Intracavity Doubling Laser (CW Green)   4/23/96    
5,511,085     IRIDEX Corporation
 
                   
5.
  Scalable Side-Pumped Solid-State Laser (Scalable Side-Pump)   5/28/96    
5,521,932     IRIDEX Corporation
 
                   
6.
  Fiber Stub End-Pumped Laser (End Pump)   9/2/97     5,663,979     IRIDEX
Corporation
 
                   
7.
  Pulsed Laser with Passive Stabilization   11/9/99     5,982,789     IRIDEX
Corporation
 
                   
8.
  Fiber Stub End-Pumped Laser   12/7/99     5,999,554     IRIDEX Corporation
 
                   
9.
  CW Laser Amplifier   10/31/00     6,141,143     IRIDEX Corporation
 
                   
10.
  CW Laser Amplifier   11/7/00     6,144,484     IRIDEX Corporation
 
                   
11.
  Aspheric Lensing Control for High Power Butt-Coupled End-Pumped Laser  
4/24/01     6,222,869 B1     IRIDEX Corporation





--------------------------------------------------------------------------------



 



                          Patent Title   Date Issued     Patent No.   Holder
12.
  Fiber Stub End-Pumped Laser for Treating Abnormal Blood Vessel   12/4/01    
6,327,291 B1     IRIDEX Corporation
 
                   
13.
  Focusability Enhancing Optic for Laser Diode   4/23/02     6,377,599 B1    
IRIDEX Corporation
 
                   
14.
  Method and Apparatus for Real-Time Detection, Control and Recording of
Sub-Clinical Therapeutic Laser Lesions During Ocular Laser Photocoagulation  
4/1/03     6,540,391 B2     IRIDEX Corporation
 
                   
15.
  Method and Apparatus for Controlling Sub-Clinical Laser Procedures with
Intro-Operative Monitoring of Electrophysiological Changes   5/11/04    
6,733,490     IRIDEX Corporation

                      Patent Application Title   File Date   Application No.  
Holder
16.
  Apparatus for Real-Time Measurement/Control Of Intra-Operative Effects During
Laser Thermal Treatments, Using Light Scattering   9/20/02   60/412,465   IRIDEX
Corporation
 
               
17.
  Directional Probe Treatment Apparatus   8/16/04   60/602,166   IRIDEX
Corporation
 
               
18.
  Flush Tip Illuminating Laser Probe   11/11/06   11/556,504   IRIDEX
Corporation
 
               
19.
  Shaped Tip Illumination Laser Probe Treatment Apparatus   3/13/07   11/685,351
  IRIDEX Corporation
 
               
20.
  Green MicroPulse Laser System (Laser System w/Short Pulse Characteristics and
Its Method of Use)   2/24/05   11/066/615   IRIDEX Corporation





--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT C
LIST OF REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS
[SEE ATTACHED]

C-11



--------------------------------------------------------------------------------



 



Exhibit C
IRIDEX CORPORATION
U.S. TRADEMARK REGISTRATIONS

              COUNTRY   TRADEMARK   REGISTRATION NO.   REGISTRATION DATE
U.S.
  APEX   2,528,141   1/8/2002
U.S.
  COOLSPOT *   3,044,965   01/17/2006
U.S.
  DERMASTAT *   1,329,417   04/09/1985
U.S.
  DESIGN   1,618,629   10/23/1990
U.S.
  ENDOPROBE   1,622,307   11/13/1990
U.S.
  GEMINI *   3,044,850   01/17/2006
U.S.
  IRIDEX   2,204,220   11/17/1998
U.S.
  IRIDEX   2,204,219   11/17/1998
U.S.
  IRIS MEDICAL   1,822,545   02/22/1994
U.S.
  LYRA *   3,200,356   01/23/2007
U.S.
  OCULIGHT   1,618,628   10/23/1990
U.S.
  SMARTKEY   1,618,627   10/23/1990
U.S.
  VENUS *   3,023,256   12/06/2005

U.S. PENDING TRADEMARK APPLICATIONS

              COUNTRY   TRADEMARK   APPLICATION NO.   FILING DATE
U.S.
  AURA *   78/431,302   06/07/2004
U.S.
  SOLIS *   78/446,386   07/06/2004

 

*   Registered owner is Laserscope Corp.





--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT D

1.   Financing Statements on File Listing Debtor or Any Predecessor in Title as
Debtor, other than liens permitted under this Agreement or the Senior Loan
Agreement.       None   2.   Location of Tangible Collateral (as of the date
hereof)     1212 Terra Bella Avenue
Mountain View, CA 94043       Inventory AMS Facility Located at:
3070 Orchard Dr
San Jose CA 95134       Raw material and fixtures located at vendor:
Paramit Corp
18735 Madrone Parkway
Morgan Hill, CA 95037       Other Tangible Collateral consisting of loaner and
demonstration inventory located at doctors’ offices   3.   Prior Names within
the last five years None       None   4.   List of Commercial Tort Claims None  
    None

D-11



--------------------------------------------------------------------------------



 



EXHIBIT E
INITIAL FINANCING STATEMENT
[SEE ATTACHED]

2



--------------------------------------------------------------------------------



 



(FINANCING STATEMENT) [f35704f3570401.gif]

 



--------------------------------------------------------------------------------



 



(FINANCING STATEMENT) [f35704f3570402.gif]

 